Exhibit 10.1

 

 

 

 

 

AGREEMENT OF PURCHASE AND SALE

 

Shadeland Commerce Center, Indianapolis, IN

 

 

 

 

 

 

 

 

 

 


 

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
as of this __________ day of October, 2019 (the “Contract Date”) by and between
FIRST INDUSTRIAL, L.P., a Delaware limited partnership, FI INDIANAPOLIS LP, a
Delaware limited partnership and FR 6635 E 30, LLC, a Delaware limited liability
company (collectively, “Seller”), and PLYMOUTH SHADELAND COMMERCE CENTER LLC, a
Delaware limited liability company (“Purchaser”).

 

1.SALE.

 

Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, for the purchase price set forth below and on the terms and
conditions set forth in this Agreement, all of the following:

 

(a)     that certain tract or parcel of land, together with all rights,
easements and interests appurtenant thereto including, but not limited to, any
streets or other public ways adjacent to said tract or parcel and any water or
mineral rights owned by, or leased to, Seller, which is described on Exhibit A
attached hereto and made a part hereof (the “Land”);

 

(b)    all of the buildings, structures, fixtures and other improvements located
on the Land, including, but not limited to, the buildings commonly known by the
street addresses listed on Exhibit A attached hereto, and all other on-site
structures, systems, and utilities associated with the building (all such
improvements being referred to herein as the “Improvements”), but excluding
improvements, if any, owned by any tenant(s) located therein;

 

(c)     Seller’s right, title and interest in all leases and other agreements to
occupy all or any portion of any or all of the Land and the Improvements that
are in effect on the Contract Date or into which Seller enters prior to Closing
(as hereinafter defined) pursuant to the terms of this Agreement (collectively,
the “Leases”);

 

(d)    all of Seller’s right, title and interest in and to all tangible personal
property upon the Land or within the Improvements, including, without
limitation, heating, ventilation and air conditioning systems and equipment,
appliances, furniture, tools and supplies, owned by Seller and used by Seller in
connection with the ownership and operation of the Land and the Improvements
(the “Personal Property”), but excluding any and all items of tangible personal
property owned by the tenants;

 

(e)     all of Seller’s right, title and interest in and to all assignable
contracts and agreements to which Seller is party (other than Leases) relating
to the upkeep, repair, maintenance, leasing or operation of any or all of the
Land, Improvements and the Personal Property, and all comparable contracts,
agreements or arrangements into which Seller enters prior to Closing pursuant to
this Agreement (collectively, the “Contracts”), except that Purchaser shall not
assume and accept at Closing those Contracts that constitute Rejected Contracts
(as hereinafter defined); and

 

(f)     to the extent transferable, all of Seller’s right, title and interest
(if any) in and to all intangible assets of any nature relating to any or all of
the Land, the Improvements and the Personal Property, including, but not limited
to, (i) all guaranties and warranties issued with respect to the Personal
Property or the Improvements, provided that any costs in connection with


 

the transfer of any roof warranties, including, without limitation, the costs of
any inspection, repairs or consent, shall be Purchaser’s sole responsibility;
(ii) all plans and specifications, drawings and prints describing the
Improvements; (iii) trademarks or trade names associated with the Improvements;
and (iv) all licenses, permits, approvals, certificates of occupancy,
dedications, subdivision maps and entitlements now or hereafter issued, approved
or granted by any governmental authority in connection with the Land or the
Improvements (collectively, the “Intangibles”).

 

The Land, the Improvements, the Personal Property, the Contracts, the Leases and
the Intangibles are hereinafter referred to collectively as the “Property.”

 

2.PURCHASE PRICE.

 

The total purchase price to be paid to Seller by Purchaser for the Property
shall be FIFTY MILLION AND NO/100 DOLLARS ($50,000,000.00) (the “Purchase
Price”), plus or minus prorations as hereinafter provided.

 

3.CLOSING.

 

The purchase and sale contemplated herein shall be consummated at a closing
(“Closing”) to take place by mail through an escrow with the Title Company
(defined below). The Closing shall occur on or before December 2, 2019 or as
otherwise agreed by the parties in writing (the “Closing Date”).

 

4.DEPOSIT.

 

Within two (2) business days of the execution and delivery of this Agreement by
Purchaser and Seller, Purchaser shall deposit, as its earnest money deposit, the
sum of One Million and No/100 Dollars ($1,000,000.00) (the “Earnest Money”) in
an escrow with the Title Company (the “Escrow”) pursuant to escrow instructions
in the form attached hereto as Exhibit B. The Earnest Money and all interest
earned thereon are herein collectively referred to as the “Deposit.” Except as
otherwise expressly set forth herein, the Deposit shall be applied against the
Purchase Price at Closing.

 

5.SELLER’S DELIVERIES.

 

Prior to the execution of this Agreement, Seller has, to Seller’s knowledge,
delivered or made available to Purchaser all of the documents and agreements
described on Exhibit C attached hereto and made a part hereof (collectively, the
“Documents”). The Documents that are furnished or made available to Purchaser
pursuant to this Section 5 are being furnished or made available to Purchaser
for information purposes only and without any representation or warranty by
Seller with respect thereto, express or implied, except as may otherwise be
expressly set forth in this Section 5 or Section 8.1 below, in either case as
limited by Sections 8.2 and 8.3 below.

2 

 

6.INSPECTION PERIOD.

 

6.1.    Basic Project Inspection. At all times prior to Closing, including times
following the “Inspection Period” (which Inspection Period is defined to be the
period commencing with the Contract Date and continuing through and including
November 8, 2019), Purchaser and Purchaser’s employees, third party consultants,
lenders, engineers, accountants and attorneys (collectively, the “Purchaser’s
Representatives”) shall be entitled to conduct a “Basic Project Inspection” of
the Property, which will include the rights to: (i) enter upon the Land and
Improvements, at reasonable times, to perform non-intrusive inspections and
tests of the Land and the Improvements, (ii) make investigations with regard to
the environmental condition of the Land and the Improvements and the compliance
by the Land and the Improvements with all applicable laws, ordinances, rules and
regulations, (iii) review the Leases affecting the Property, and

(iv) interview any tenant at the Improvements with respect to its current and
prospective occupancy of the Improvements as long as a representative of Seller
is in attendance throughout such interview, which representatives shall be made
reasonably available for such purposes. Purchaser shall provide not less than
two (2) business days’ prior notice to Seller before conducting any
investigations, study, interview or test to or at the Land and the Improvements.
Purchaser, in its sole and exclusive discretion, may terminate this Agreement,
for any or no reason, whatsoever, at any time, prior to 5:00 p.m. (Chicago time)
on the last day of the Inspection Period (the “Approval Date”). Title Company
(as defined below) shall immediately return the entire Deposit to Purchaser upon
receipt of any notice of Termination by Purchaser pursuant to this Section 6.1
(the “Termination Notice”). Upon Purchaser’s receipt of the refunded Deposit,
neither party shall have any further liabilities or obligations hereunder,
except for those liabilities and obligations that expressly survive a
termination of this Agreement. From and after the Approval Date, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 6.1.

 

6.2.    Purchaser’s Undertaking. Purchaser hereby covenants and agrees that it
shall cause all studies, investigations and inspections performed at the Land or
the Improvements to be performed in a manner that does not unreasonably disturb
or disrupt the tenancies or business operations of the tenant(s) at the
Improvements. Purchaser shall not conduct (or cause to be conducted) any
physically intrusive investigation, examination or study of the Land or the
Improvements (any such investigation, examination or study, an “Intrusive
Investigation”) as part of its Basic Project Inspection or otherwise without
obtaining the prior written consent of Seller. In the event Purchaser desires to
conduct (or cause to be conducted) any Intrusive Investigation of the Land or
the Improvements, such as sampling of soils, other media, building materials, or
any other comparable investigation, Purchaser will provide a written scope of
work to Seller describing exactly what procedures Purchaser desires to perform.
Seller may withhold its consent to any Intrusive Investigation of the Land or
the Improvements in its sole discretion. Purchaser and Purchaser’s
Representatives shall, in performing its Basic Project Inspection or any
Intrusive Investigation, comply with the agreed upon procedures and with any and
all laws, ordinances, rules, and regulations applicable to any or all of such
procedures, the Land and the Improvements. Except as otherwise set-forth herein,
neither Purchaser nor Purchaser’s Representatives shall report the results of
the Basic Project Inspection or any Intrusive Investigation to any governmental
or quasi- governmental authority under any circumstances without obtaining
Seller’s express written consent, which consent may be withheld in Seller’s sole
discretion unless required to by law to be disclosed in its capacity as a
contract purchaser. Purchaser shall: (a) maintain comprehensive general
liability (occurrence) insurance in an amount of not less than $5,000,000
covering any accident arising in

3 

 

connection with the presence of Purchaser and Purchaser’s Representatives at the
Land and the Improvements and the performance of any investigations,
examinations or studies thereon, and shall deliver a certificate of insurance
(in form and substance reasonably satisfactory to Seller), naming Seller as an
additional insured thereunder, verifying the existence of such coverage to
Seller prior to entry upon the Land or the Improvements; (b) maintain workers’
compensation insurance in accordance with the applicable laws of the state in
which the Land and Improvements are located; and (c) promptly pay when due any
third party costs associated with its Basic Project Inspection or any Intrusive
Investigation. Purchaser shall, at Purchaser’s sole cost, repair any damage to
the Land or the Improvements resulting from the Basic Project Inspection or any
Intrusive Investigation, and, to the extent Purchaser or Purchaser’s
Representatives alter, modify, disturb or change the condition of the Land or
the Improvements as part of the Basic Project Inspection, any Intrusive
Investigation or otherwise, Purchaser shall, at Purchaser’s sole cost, restore
the Land and the Improvements to the condition in which the same were found
before such alteration, modification, disturbance or change. Purchaser hereby
indemnifies, protects, defends and holds Seller, Seller’s affiliates, their
respective partners, shareholders, officers and directors, and all of their
respective successors and assigns (collectively, the “Seller Indemnified
Parties”) harmless from and against any and all losses, damages, claims, causes
of action, judgments, damages, costs and expenses, including, but not limited
to, reasonable attorneys’ fees and court costs but excluding therefrom any loss
or damage directly caused by any willful or negligent act of the Seller or any
such Seller Indemnified Parties (collectively, “Losses”) that Seller or any
Seller Indemnified Party suffers or incurs as a result of, or in connection with
Purchaser’s Basic Project Inspection or Intrusive Investigation or Purchaser’s
or Purchaser’s Representatives entry upon the Land or the Improvements
hereunder. Purchaser’s undertakings pursuant to this Section 6.2 shall survive a
termination of this Agreement or the Closing for a period of twelve (12) months
and shall not be merged into any instrument of conveyance delivered at Closing.

 

6.3.    Confidentiality. Except as otherwise expressly set forth in this
Agreement, any and all information or materials which either party, or their
representatives, shall come to know, or possess, pursuant to this Agreement, or
the Property, shall be kept confidential and used exclusively for the purposes
set-forth herein, unless such information or materials are otherwise publicly
known or available (such confidential information and materials, collectively,
the “Transaction Information”). Either party may disclose Transaction
Information: (a) as reasonably necessary and subject to a duty of
confidentiality, to the party’s representatives, in order to assist, and perform
services in connection with the transactions contemplated herein; (b) to the
extent required by any applicable statute, law, regulation or governmental
authority, including any public filing requirement or in connection with an
Audit Letter (hereinafter defined); and (c) in connection with any litigation
that may arise between the parties in connection with the transactions
contemplated by this Agreement. The parties further agree that no publicity or
press release to the general public with respect to this transaction shall be
made by either party without the prior written consent of the other party. The
parties agree that money damages are an insufficient remedy for a breach of this
Section 6.3 and either party shall may seek specific performance and injunctive,
or, other equitable relief, for any such breach of this Section 6.3 in addition
to all other remedies available at law or in equity. The parties further agree
to waive any requirement for the security or posting of any bond in connection
with such remedy. Within three (3) business days after any termination of this
Agreement, each party shall promptly return to the other any Documents which
were physically provided, and shall otherwise destroy, and cause any
representative to destroy, any and all Transaction Information in its
possession. Notwithstanding anything to the contrary set forth

4 

 

in this Agreement, the provisions of this Section 6.3 shall exclude the
disclosure of any Transaction Information which is not kept confidential as the
result of, or in connection with a Data Incident (as defined herein). The
provisions of this Section 6.3 and the Required Disclosures set forth in Section
6.5 shall survive the termination of this Agreement.

 

6.4.    Rejection of Contracts. Purchaser may elect, in its sole discretion, to
require that Seller, at Seller’s expense, terminate any of the Contracts other
than Brokerage Agreements (as hereinafter defined) and security contracts,
provided that Purchaser notifies Seller of such election in writing on or before
the Approval Date (any such Contracts that Purchaser elects to terminate, the
“Rejected Contracts”); provided, however, that if any Rejected Contract requires
more than sixty

(60) days' advance notice of a termination and, therefore, that Rejected
Contract cannot be terminated at, or prior to, Closing, Purchaser shall
nevertheless accept an assignment of that Rejected Contract at Closing, provided
further that Seller shall nevertheless be required to deliver notice of
termination if so elected by Purchaser, even if such Contract cannot be
terminated prior to Closing.

 

6.5.    Required Disclosures. Seller agrees that Purchaser may publicly disclose
in its filings with the U.S. Securities and Exchange Commission (the “SEC”) such
information regarding the transaction contemplated hereby as required (or deemed
necessary or advisable by Purchaser’s external corporate counsel or auditors)
under applicable U.S. securities law, rules or regulations, or accounting rules,
including without limitation the public filing of a Form 8-K, Form 10-Q or Form
10-K with the SEC within four (4) business days of entering into this Agreement
disclosing the entry into of this Agreement, and the public filing with the SEC
of this Agreement, and such related materials, relevant thereto.

 

6.6.    Information and Audit Cooperation. Seller shall, at Purchaser’s expense,
reasonably cooperate with Purchaser, Purchaser’s designated representative,
and/or Purchaser’s independent auditor and provide each access to the books and
records of the Property and all related information regarding the Property,
including, without limitation, three (3) calendar years of audited books and
records of the Property that qualify, comply with, and can be used in a public
offering and or a public filing. Should three (3) calendar years of audited
books and records not be available, then Seller shall supply as many years of
audited books and records that exist, but in no event shall Seller provide less
than one (1) year of audited books and records. If audited financial statements
are not available, Seller shall provide un-audited operating statements in lieu
of audited ones and provide supporting documentation as requested in order for
Purchaser to conduct its own audit. At the Closing, Seller shall provide to
Purchaser a representation letter regarding the books and records of the
Property, in substantially the form of Exhibit I attached hereto (an “Audit
Letter”), in connection with auditing the Property in accordance with generally
accepted auditing standards. At Purchaser’s request, at any time within one (1)
year after the Closing, Seller shall provide Purchaser with such additional
books, records, representation letters, and such other matters reasonably
determined by Purchaser as necessary to satisfy its or its affiliated parties’
obligations as a real estate investment trust and/or the requirements
(including, without limitations, any regulations) of the Securities and Exchange
Commission. Notwithstanding the foregoing, in the event that Purchaser requests
that Seller provide an Audit Letter, Purchaser agrees to indemnify, defend, and
hold harmless Seller and its Affiliates from and against all claims, losses, or
liabilities arising out of any error or omission, but excluding any intentional
misrepresentation, made by Seller in such Audit Letter. The provisions of this
Section 6.6 shall survive the Closing.

5 

 

7.TITLE AND SURVEY MATTERS.

 

7.1.    Conveyance of Title. At Closing, Seller agrees to deliver to Purchaser a
special warranty deed (“Deed”), in recordable form, conveying the Land and the
Improvements to Purchaser, free and clear of all liens, claims and encumbrances
except for the following items (the “Permitted Exceptions”): (1) taxes not yet
due and payable; (2) those matters that may be approved (or deemed approved) by
Purchaser pursuant to Section 7.4 or Section 10.1; (3) the rights of tenants
pursuant to the Leases; (4) matters arising out of any act of Purchaser or
Purchaser’s Representatives; and (5) local, state and federal laws, ordinances,
rules and regulations, including, but not limited to, zoning ordinances (those
liens, claims, encumbrances and matters referred to in items (1) and (3) - (5)
above, the “Existing Permitted Exceptions”).

 

7.2.    Title Commitment. Promptly after the receipt of the same (and in any
event within ten (10) days after the Contract Date), Seller shall deliver to
Purchaser a commitment (the “Title Commitment”) issued by First American Title
Insurance Company, National Title Services, Chicago (the “Title Company”), for
an owner’s title insurance policy with respect to the Land (the “Title Policy”),
in the full amount of the Purchase Price, together with copies of all recorded
documents evidencing title exceptions raised in “Schedule B” of such Title
Commitment. It shall be a condition precedent to Purchaser’s obligation to
proceed to Closing that, at Closing, the Title Company shall issue the Title
Policy (or a “marked” Title Commitment) insuring, in the full amount of the
Purchase Price, Purchaser as the fee simple owner of the Land and the
Improvements, subject only to the Permitted Exceptions. If the foregoing
condition precedent fails for any reason other than the actions or omissions of
Purchaser, Purchaser may elect to either (i) proceed to Closing and waive the
failure of such condition or (ii) terminate this Agreement by delivery of
written notice to Seller on or prior to Closing, in which event (i) the Deposit
shall be returned to Purchaser, and (ii) neither party shall have any further
liabilities or obligations hereunder except for those liabilities and
obligations that expressly survive a termination of this Agreement.

 

7.3.    Survey. Seller has delivered or made available to Purchaser a copy of an
existing survey of the Land and the Improvements (the “Existing Survey”)
together with the Documents. Any updates of the Existing Survey, including, but
not limited to recertification thereof, or any new survey (any such new or
updated survey, an “Updated Survey”) shall be the sole responsibility of
Purchaser.

 

7.4.Defects and Cure.

 

7.4.1.   Purchaser’s Defect Notices. Purchaser shall accept title to the Land
and the Improvements subject to all of the Existing Permitted Exceptions. If the
Updated Survey or the Title Commitment discloses exceptions to title other than
the Existing Permitted Exceptions (such exceptions to title being referred to as
the “Disclosed Exceptions”), then Purchaser shall have until 5:00 p.m. (Chicago
time) on the date that is ten (10) days prior to the Approval Date, within which
to notify Seller of any such Disclosed Exceptions to which Purchaser reasonably
objects (any such notice, a “Defect Notice”) on the grounds that such Disclosed
Exceptions either (a) render title unmarketable or uninsurable at regular rates,
or (b) materially and adversely affect Purchaser’s intended use of the Property
or the value of the Property. Within two (2) days after receipt of the Defect
Notice but in no event later than the Approval Date, Seller shall deliver to
Purchaser a Seller’s Response Notice (as defined below)

6 

 

with respect to the Defect Notice that Purchaser delivers to Seller pursuant to
the preceding sentence. Notwithstanding anything contained herein to the
contrary, Purchaser shall have no right to object to any matters disclosed by
the Updated Survey or the Title Commitment (or any further updates to either of
the foregoing) unless Purchaser delivers a Defect Notice with respect to the
Title Commitment and/or the Updated Survey, as the case may be, at least two (2)
days prior to the Approval Date. Any exceptions to title (other than the
Existing Permitted Exceptions and the Disclosed Exceptions) that arise between
the effective date of the Title Commitment or the Updated Survey, as the case
may be, and the Closing are referred to herein as “New Defects.” On the express
condition that Purchaser has timely delivered a Defect Notice with respect to
the original Title Commitment or the Updated Survey, as the case may be,
Purchaser shall have five (5) business days after its receipt of written notice
or updated title evidence reflecting any New Defects within which to notify
Seller in writing of any such New Defects to which Purchaser reasonably objects
on the grounds that such New Defects either (x) render title unmarketable or
uninsurable at regular rates or (y) materially and adversely affect Purchaser’s
intended use of the Property or the value of the Property.

 

7.4.2.   Seller’s Response Notices. Seller shall be obligated to cure and remove
(or procure title insurance over) all of the following classes of New Defects
and Disclosed Exceptions (“Mandatory Cure Items”), if any: (a) the liens of any
mortgage, trust deed or deed of trust evidencing an indebtedness owed by Seller;
(b) tax liens for delinquent ad valorem real estate taxes; (c) mechanics liens
pursuant to a written agreement either between (x) the claimant (the “Contract
Claimant”) and Seller or its employees, officers or managing agents (the “Seller
Parties”) or (y) the Contract Claimant and any other contractor, materialman or
supplier with which Seller or the Seller Parties have a written agreement; and
(d) broker’s liens pursuant to a written agreement between the broker and Seller
or any Seller Parties. Seller may elect, in its sole discretion, to cure and
remove any Disclosed Exception or New Defect identified by Purchaser in a Defect
Notice by delivering written notice to Purchaser (a “Seller’s Response Notice”),
indicating that Seller has elected to cure and remove any such matters (any such
matters that Seller elects to cure and remove, “Seller Cure Items”) not later
than the Closing. Seller shall have until Closing to cure and remove (or procure
title insurance over) any Seller Cure Items, and, Seller may delay Closing by up
to ten (10) business days in order to cure and remove (or procure title
insurance over) any such Seller Cure Items. If Seller fails to provide a
Seller’s Response Notice, Seller shall be deemed to have delivered a Seller’s
Response Notice electing not to cure and remove any New Defects or Disclosed
Exceptions identified by Purchaser in the applicable Defect Notice. If Seller
elects (or is deemed to elect) not to cure and remove any Disclosed Exceptions
or New Defects, Purchaser may elect, in its sole discretion and as its sole
remedy hereunder, at law or in equity, by delivery of written notice to Seller
not later than the first to occur of (a) the date that is five (5) business days
after Purchaser’s receipt (or deemed receipt) of a Seller’s Response Notice; or
(b) Closing, to either (1) proceed to Closing and accept title to the Land and
the Improvements, subject to those Disclosed Exceptions or New Defects, as the
case may be, that Seller has refused (or is deemed to have refused) to cure or
remove, without deduction or offset against the Purchase Price or (2) terminate
this Agreement, in which event the Deposit shall be returned to Purchaser and
neither party shall have any further liabilities or obligations pursuant to this
Agreement except those liabilities or obligations that expressly survive
termination of this Agreement. If Purchaser fails to timely notify Seller of its
election pursuant to the preceding sentence, Purchaser shall be deemed to have
elected alternative (1).

7 

 

7.4.3.   Title Cure Provisions. If, on or prior to Closing, Seller fails to cure
and remove (or procure title insurance over) each Disclosed Exception or New
Defect (other than Mandatory Cure Items), as the case may be, that Seller agreed
to cure (pursuant to a Seller’s Response Notice), Purchaser may, at its option
and as its sole remedy hereunder, at law or in equity, either (i) terminate this
Agreement by written notice to Seller on or prior to Closing, in which event the
Deposit shall be returned to Purchaser and this Agreement, without further
action of the parties, shall become null and void and neither party shall have
any further liabilities or obligations under this Agreement except for those
liabilities or obligations which expressly survive termination of this
Agreement; or (ii) elect to consummate the Closing and accept title to the Land
and Improvements subject to all those Disclosed Exceptions or New Defects that
Seller has failed to cure or remove (in which event, all such exceptions to
title shall be deemed Permitted Exceptions), without deduction or offset against
the Purchase Price. If Purchaser fails to make either such election, Purchaser
shall be deemed to have elected option (ii). If Seller fails to cure and remove
(whether by endorsement or otherwise, in either case, subject to Seller’s good
faith and reasonable discretion) any Mandatory Cure Items on or prior to
Closing, Purchaser may, at its option and by delivery of written notice to
Seller on or prior to Closing, either (a) terminate this Agreement, in which
event the Deposit shall be returned to Purchaser and this Agreement, without
further action of the parties, shall become null and void and neither party
shall have any further liabilities or obligations under this Agreement except
for those liabilities and obligations which expressly survive a termination of
this Agreement, or (b) proceed to close with title to the Land and Improvements
as it then is with the right to deduct from the Purchase Price the liquidated
amount reasonably necessary to cure and remove (by endorsement or otherwise), as
mutually and reasonably determined by Purchaser and Seller, those Mandatory Cure
Items that Seller fails to cure and remove.

 

8.SELLER’S REPRESENTATIONS.

 

8.1.                              Seller’s Representations. Seller represents
and warrants to Purchaser that the following matters are true as of the Contract
Date, in all material respects, except as otherwise set- forth on Exhibit D
attached hereto and made a part hereof.

 

8.1.1.   Litigation. To Seller’s knowledge, there is no anticipated, pending or
threatened litigation or governmental proceedings against Seller or the Property
that, if such litigation or proceedings were to result in a final determination
against Seller or the Property, would result in any material encumbrance upon
the Property, or would materially affect the validity or enforceability of this
Agreement or the performance of Seller under this Agreement.

 

8.1.2.   United States Person. Seller is a “United States Person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended,
and shall execute and deliver an “Entity Transferor” certification at Closing.

 

8.1.3.   Condemnation. To Seller’s knowledge, there is no pending or
contemplated condemnation or other governmental taking proceedings affecting all
or any part of the Land and the Improvements.

 

8.1.4.   Environmental Matters. To Seller’s knowledge and except as disclosed in
the Environmental Reports provided to Purchaser, as listed on Exhibit C, Seller
has

8 

 

received no written notification from any governmental authority having
jurisdiction over the Property, that (x) all or some portion of the Land and the
Improvements violates any Environmental Laws (as hereinafter defined); or (y)
any Hazardous Substances (as hereinafter defined) have been stored or generated
at, released or discharged from or are present upon the Land and the
Improvements, except in the ordinary course of business and in accordance with
all Environmental Laws. As used herein, “Hazardous Substances” means all
hazardous or toxic materials, substances, pollutants, contaminants, or wastes
currently identified as a hazardous substance or waste in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (commonly known
as “CERCLA”), as amended, the Superfund Amendments and Reauthorization Act
(commonly known as “SARA”), the Resource Conservation and Recovery Act (commonly
known as “RCRA”), or any other Environmental Laws, including without limitation
any federal, state or local legislation or ordinances applicable to the Land or
the Improvements. As used herein, the term “Environmental Laws” shall mean all
federal, state and local environmental laws, rules, statutes, directives,
binding written interpretations, binding written policies, ordinances and
regulations issued by any governmental authority and in effect as of the date of
this Agreement with respect to or which otherwise pertain to or affect the Land
or the Improvements, or any portion thereof, the use, ownership, occupancy or
operation of the Land or the Improvements, or any portion thereof, or any owner
of the Land, and as the same have been amended, modified or supplemented from
time to time prior to the date of this Agreement, including but not limited to
CERCLA, the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et seq.),
RCRA, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning
and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon
and Indoor Air Quality Research Act (42 U.S.C. § 7401 note, et seq.), SARA,
comparable state and local laws, and any and all rules and regulations which
have become effective prior to the date of this Agreement under any and all of
the aforementioned laws.

 

8.1.5.   Due Authorization; Conflict. Seller is a limited partnership, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is qualified to do business in and is in good standing under the
laws of the State of Indiana. Seller has full power to execute, deliver and
carry out the terms and provisions of this Agreement and each of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto, and has taken, or will take prior to Closing, all
necessary action to authorize the execution, delivery and performance of this
Agreement and such other agreements, instruments and documents. The individuals
executing this Agreement and all other agreements, instruments and documents
herein required to be made or delivered by Seller pursuant hereto on behalf of
Seller are and shall be duly authorized to sign the same on Seller’s behalf and
to bind Seller thereto. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement are not prohibited by, and will not
conflict with, constitute grounds for termination of, or result in the breach
of, any of the agreements or instruments to which Seller is now party or by
which it is bound, or any order, rule or regulation of any court or other
governmental agency or official.

 

8.1.6.   Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made by Seller
pursuant

9 

 

hereto have been, or on the Closing Date will have been, executed by or on
behalf of Seller, and when so executed, are and shall be legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

8.1.7.   Leases. Copies of all Leases in effect as of the Contract Date (the
“Existing Leases”), and all amendments thereto and guaranties thereof, if any,
have been furnished by Seller to Purchaser and the copies so provided are true
and complete. A true and complete list of all Existing Leases is shown on the
rent roll attached hereto as Exhibit J. The Existing Leases have not been
amended, modified or terminated (except for any amendments delivered to
Purchaser pursuant to this Section 8.1.7). To Seller’s knowledge, (i) the
Existing Leases are presently in full force and effect without any material
default thereunder by the applicable tenant; (ii) no tenant has prepaid rent by
more than 30 days in advance; (iii) any tenant improvements that Seller, as
landlord, is obligated to complete, prior to the date hereof and pursuant to any
Existing Lease, has been completed and accepted by the applicable tenant; and
(iv) no tenant has notified Seller, as landlord, in writing, of any default by
Seller pursuant to an Existing Lease that remains uncured.

 

8.1.8.   Contracts. To Seller’s knowledge, Seller is not party to any service
contracts, management contracts or other agreements that are binding upon the
Land and the Improvements other than the Contracts. A true, correct and complete
list of all Contracts is attached hereto as Exhibit K.

 

8.1.9.   Bankruptcy Matters. Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

 

8.1.10.   No Brokers. To Seller’s knowledge, Seller has delivered or made
available as Documents true and complete copies of any and all listing
agreements, brokerage agreements, Leases or other comparable agreements
(collectively, “Brokerage Agreements”) into which Seller has entered in
connection with the Property, and pursuant to which a leasing commission or
finder’s fee may be payable subsequent to Closing.

 

8.1.11.Employees. Seller has no employees at the Property.

 

8.1.12.   Financial Statements. To Seller’s knowledge, any and all financial
statements and information provided by Seller pursuant to Section 6.6 of this
Agreement, are true, correct and complete, in all material respects.

 

8.1.13.   Patriot Act. Neither Seller nor any person, group, entity or nation
that Seller is acting, directly or indirectly for, or on behalf of, is named by
any Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting

10 

 

Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or is otherwise a banned or blocked person, group,
entity, or nation pursuant to any law that is enforced or administered by the
Office of Foreign Assets Control, and Seller is not engaging in the transaction
contemplated under this Agreement, directly or indirectly, on behalf of, or
instigating or facilitating such transaction, directly or indirectly, on behalf
of, any such person, group, entity or nation. Seller is not engaging in the
transaction contemplated under this Agreement, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. None of the funds of Seller have been or
will be derived from any unlawful activity with the result that the investment
of direct or indirect equity owners in Seller is prohibited by law or that the
transaction contemplated under this Agreement is or will be in violation of law.
Seller has and will continue to implement procedures, and has consistently and
will continue to consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times prior to
Closing.

 

8.1.14.Intentionally Deleted.

 

8.1.15.   Re-Zoning. Seller is not a party to, nor does Seller have any actual
knowledge of, any threatened proceeding for the rezoning of the Property or any
portion thereof, or the taking of any other action by governmental authorities
that would have a material adverse impact on the value of the Property or use
thereof

 

8.1.16.   Compliance with Laws and Codes. Seller has not received any written
notice advising or alleging that, and Seller has no actual knowledge that, the
entirety of the Property (including the Improvements), and the use and operation
thereof, are not in compliance with all applicable municipal and other
governmental laws, ordinances, rules, regulations, codes (including
Environmental Laws, as hereinafter defined), licenses, permits and
authorizations.

 

8.1.17.   Real Estate Taxes. There is not now pending, and Seller agrees that it
will not, without the prior written consent of Purchaser (which consent will not
be unreasonably withheld or delayed), institute prior to the Closing Date, any
proceeding or application for a reduction in the real estate tax assessment of
the Property or any other relief for any tax year. To Seller’s knowledge, no
assessments or special assessments for public improvements or otherwise have
been levied or are now affecting the Property. Seller has received no written
notice of: (i) any pending or threatened special assessments affecting the
Property; or (ii) any contemplated improvement affecting the Property that may
result in special assessments affecting the Property. There are no monies owed
by the Seller to any governmental agency for water charges, sewer rents, vault
taxes or any other such charges relating to the Property.

 

8.2.                              Seller’s Knowledge. All references in this
Agreement to “Seller’s knowledge,” “Seller’s actual knowledge” or words of
similar import shall refer only to the actual (as opposed to deemed, imputed or
constructive) knowledge of (i) Scott McGregor who is familiar with the Property
in his capacity as Senior Investment Officer for First Industrial Realty Trust,
Inc. (“FR”) responsible for the disposition of the Property; and (ii) Dan Meador
who is familiar with the

11 

 

Property in his capacity as the Senior Regional Director of FR as the Property
is located in his region which includes the State of Indiana, in each case
without inquiry and, notwithstanding any fact or circumstance to the contrary,
shall not be construed to refer to the knowledge of any other person or entity.

 

8.3.                              Limitations. The representations, warranties
and covenants of Seller to Purchaser contained in this Agreement, as they may be
as modified by the Approval Date Certificate (as hereinafter defined) and the
Closing Date Certificate, as hereinafter defined (the “Seller Representations”),
shall survive the Closing Date and the delivery of the Deed for a period of nine
(9) months (the “Survival Period”). No claim for a breach of any Seller
Representation, or the failure or default of a covenant or agreement of Seller
that survives Closing, shall be actionable or payable unless (a) the breach in
question results from, or is based on, a condition, state of facts or other
matter which was not disclosed to, or known by, Purchaser prior to Closing, (b)
the valid claims for all such breaches collectively aggregate more than
Twenty-Five Thousand and No/100 Dollars ($25,000.00), in which event the full
amount of such claims shall be actionable, and (c) written notice containing a
description of the specific nature of such breach shall have been delivered by
Purchaser to Seller prior to the expiration of said nine (9) month survival
period, and an action with respect to such breach(es) shall have been commenced
by Purchaser against Seller within one (1) year after Closing. Notwithstanding
anything contained herein to the contrary, the maximum amount that Purchaser
shall be entitled to collect from Seller in connection with all suits,
litigation or administrative proceedings resulting from all breaches by Seller
of any Seller Representations or any covenants of Seller shall in no event
exceed One Million and No/100 Dollars ($1,000,000.00) in the aggregate. If
Purchaser is notified in any Document actually delivered pursuant to Section 5,
or in writing by Seller, or otherwise becomes aware (which awareness shall be
deemed to have occurred if and to the extent that Purchaser is provided with
access to books, records, Documents or other materials that directly contradict
a Seller Representation), that any Seller Representation made by Seller is not
true or correct as of the Contract Date, or that such Seller Representation is
not true or correct on or before the Closing, or is notified in any Document, or
in writing by Seller, or otherwise becomes aware (which awareness shall be
deemed to have occurred if and to the extent that Purchaser is provided with
access to books, records, Documents or other written material that directly
indicates a covenant of Seller has not been satisfied), that Seller has failed
to perform any covenant and agreement herein contained and Purchaser shall
nevertheless acquire the Property notwithstanding such fact, Purchaser shall not
be entitled to commence any action after Closing to recover damages from Seller
due to such Seller Representation(s) failing to be true or correct (and
Purchaser shall not be entitled to rely on such Seller Representation), or such
covenant(s) and agreement(s) having failed to be performed by Seller.

 

8.4.                              Representation Condition. It shall be a
condition precedent to Purchaser’s obligation to proceed to Closing that (1) all
of the Seller Representations that were true and correct, in all material
respects, as of the Contract Date remain true and correct in all material
respects as of the Approval Date; and (2) that all of the Seller Representations
that were true and correct, in all material respects, as of the Approval Date
remain true and correct in all material respects as of the Closing Date (the
“Representation Condition”). For purposes of determining those Seller
Representations that remain true and correct, in all material respects, as of
the Approval Date, Seller shall deliver to Purchaser, on or prior to the
Approval Date, a certificate certifying that all of the Seller Representations
made as of the Contract Date remain true and correct as of the Approval

12 

 

Date, in any and all material respects (the “Approval Date Certificate”), and
specifying therein any information of which Seller is aware that modifies or
reasonably could change the accuracy of any Seller Representation prior to
Closing. If Seller fails to provide an Approval Date Certificate, Seller shall
be deemed to have certified (subject to the limitations hereinafter set forth)
that all of the Seller Representations hereunder remain true and correct, in all
material respects, as of the Approval Date. The representations, warranties and
certifications contained in such Approval Date Certificate, whether provided or
deemed provided, shall be made by Seller to the standard of knowledge, if any,
contained herein for the applicable representations, warranties or
certifications and subject to all of the terms, conditions and limitations
contained in Sections 8.2 and 8.3 of this Agreement. If the Approval Date
Certificate indicates that any Seller Representations are not true and correct,
in all material respects, as of the Approval Date (or were not true and correct,
in all material respects, as of the Contract Date, or will likely not be true or
accurate, in all material respects, as of the Closing Date), or if Purchaser
otherwise determines or becomes aware, prior to the Approval Date, that any
Seller Representations are untrue or inaccurate, in any material respect,
Purchaser may, in its sole discretion and as its sole and exclusive remedy
hereunder, at law or in equity, elect either to (a) terminate this Agreement by
delivery of written notice to Seller not later than the Approval Date, whereupon
the Deposit shall be promptly returned to Purchaser, and neither party shall
have any further liability hereunder, except for those liabilities that
expressly survive a termination of this Agreement; or (b) proceed to Closing and
accept the untruth or inaccuracy of the applicable Seller Representations with
no further right to terminate the Agreement (or pursue any other right or
remedy) on the basis of the untruth or inaccuracy thereof. If any Seller
Representation is untrue or inaccurate in any material respect and Purchaser
becomes aware of such untruth or inaccuracy prior to Closing, Purchaser may
elect, in its sole discretion and as its sole remedy hereunder, at law or in
equity, either to (i) terminate this Agreement by delivery of written notice to
Seller on or prior to Closing (or the Approval Date to the extent Purchaser
becomes aware of such untruth or inaccuracy on or prior to the Approval Date),
whereupon the Deposit shall be promptly returned to Purchaser and neither party
shall have any further liability hereunder, except for those liabilities that
expressly survive a termination of this Agreement; or (ii) proceed to Closing
and accept the untruth or inaccuracy of such Seller Representation with no
further right to terminate the Agreement (or pursue any other right or remedy)
on the basis of the untruth or inaccuracy thereof. Notwithstanding anything to
the contrary set forth in this Agreement, any misrepresentation or omission made
by Seller with the intent and Purpose to mislead Purchaser, or any Seller fraud,
shall not be subject to any monetary limitation or survival period of this
Agreement and Purchaser retains all rights with respect thereto. Further, if
Purchaser shall exercise any right provided under this Agreement to terminate
this Agreement as a result of or due to any or willful act or omission by
Seller, then as an additional remedy, Seller shall reimburse all of Purchaser’s
reasonably and documented out-of-pocket costs in an amount up to Seventy-Five
Thousand and No/100 Dollars ($75,000.00), as a one-time lump sum payment of
liquidated damages delivered concurrently with the Deposit.

 

9.PURCHASER’S COVENANTS AND REPRESENTATIONS.

 

Effective as of the execution of this Agreement, Purchaser hereby covenants with
Seller, and represents and warrants to Seller, as follows:

 

9.1.                              1031 Exchange. Purchaser recognizes and
understands that this transaction may be part of a contemplated “like kind”
exchange for Seller under §1031 of the Internal Revenue

13 

 

Code (the “Exchange”). As such, Purchaser agrees to cooperate with Seller in
effectuating the Exchange, which cooperation may include the execution of
documents, reasonable delays of the Closing (which delays shall not exceed
thirty (30) days) and the taking of other reasonable action, as is necessary in
the opinion of Seller, to accomplish the Exchange; provided, however, that
Purchaser shall not be required to assume any additional expense or liability in
connection with, or as part of its cooperation with, the Exchange. The covenant
contained in this Section 9.1 shall survive the Closing and shall not be merged
into any instrument of conveyance delivered at Closing.

 

9.2.                              Due Authorization. Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland. Purchaser has full power to execute, deliver and carry out
the terms and provisions of this Agreement and each of the other agreements,
instruments and documents herein required to be made or delivered by Purchaser
pursuant hereto, and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and such other agreements,
instruments and documents. The individuals executing this Agreement and all
other agreements, instruments and documents herein required to be made or
delivered by Purchaser pursuant hereto on behalf of Purchaser are and shall be
duly authorized to sign the same on Purchaser’s behalf and to bind Purchaser
thereto.

 

9.3.                              Enforceability. This Agreement has been, and
each and all of the other agreements, instruments and documents herein required
to be made by Purchaser pursuant hereto have been, or on the Closing Date will
have been, executed by Purchaser or on behalf of Purchaser, and when so
executed, are and shall be legal, valid, and binding obligations of Purchaser
enforceable against Purchaser in accordance with their respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, and other
similar laws affecting the rights of creditors generally and, as to
enforceability, the general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

9.4.                              No Conflict. The execution and delivery of,
and consummation of the transactions contemplated by this Agreement is not
prohibited by, and will not conflict with, constitute grounds for termination
of, or result in the breach of any of the agreements or instruments to which
Purchaser is now party or by which it is bound, or any order, rule or regulation
of any court or other governmental agency or official.

 

10.               ACTIONS AFTER THE CONTRACT DATE. The parties covenant to do
the following through the Closing Date:

 

10.1.   Title. From and after the Approval Date, Seller shall not make any
change to the condition of title to either or both of the Land and the
Improvements that would change the condition of title approved or deemed
approved by Purchaser pursuant to Section 7.4, except as required by law or by
Section 7.4, or with Purchaser’s advance written consent, which consent may be
withheld in Purchaser’s reasonable discretion. From and after the Approval Date,
and except with respect to normal leasing activities at the Land and the
Improvements (in accordance with Section 10.3 below), Seller shall not sell, or
assign or create any right, title or interest in, any or all of the Land, the
Improvements and any part of either of them, or create any lien, encumbrance or
charge thereon, without the prior written consent of Purchaser, which consent
may be withheld in Purchaser’s reasonable discretion.

14 

 

10.2.   Maintenance and Operation of Property. Seller shall (a) maintain the
Land and the Improvements in substantially its current condition (normal wear
and tear and damage by casualty excepted); (b) shall maintain existing insurance
coverage in full force and effect, to the extent required under the Existing
Leases; and (c) operate and maintain the Land and the Improvements in the
ordinary course of Seller’s business; provided, however, except as otherwise set
forth herein, or expressly required under any Existing Lease or Contract, Seller
shall have no obligation to commence any capital repairs, replacements or
improvements to the Improvements or otherwise expend any monies for repairs at
the Improvements, but excepting therefrom the completion of any Improvement or
capital expenditure (1) voluntarily undertaken by Seller or agreed to between
Seller and any tenant under an Existing Lease prior to the Contract Date, or
commenced during the term of this Agreement, and (2) required in case of an
emergency. From and after the Approval Date, and except with respect to normal
leasing activities at the Land and the Improvements (in accordance with Section
10.3 below), Seller shall not enter into any new contract or agreement with
respect to the ownership and operation of the Land and the Improvements; or,
make application to any governmental entity for any Approvals or any change in
the zoning, affecting the Property, that would be binding on Purchaser or the
Property after Closing, without Purchaser’s prior written approval (which
approval may be withheld in Purchaser’s sole discretion).

 

10.3.   Leasing Activities. Notwithstanding anything contained herein to the
contrary, Seller may, in its sole discretion, execute and enter into any new
lease, license or occupancy agreement for all or some portion of the Land and
the Improvements, including, without limitation, any amendment, renewal,
expansion or modification to, or termination of, any Existing Lease (all of the
foregoing, a “New Lease”) on or prior to the Approval Date without the consent
of Purchaser provided that Seller provides a complete copy to Purchaser of such
New Lease on or prior to the Approval Date. From and after the Approval Date,
Seller shall not enter into any New Lease unless Seller obtains Purchaser’s
advance written consent to such New Lease, which consent may be withheld in
Purchaser’s sole discretion, but which consent shall be deemed automatically
given if Purchaser fails to respond within three (3) days after Seller makes a
written request for same. New Leases shall not include, and Seller shall be free
to execute and enter into at any time, any amendments, modifications, renewals
or expansions of any Existing Lease required pursuant to the terms of such
Existing Lease.

 

10.4.   Leasing Expenses. At Closing, Purchaser shall reimburse Seller for any
and all New Lease Expenses (as hereinafter defined) to the extent that the same
have been paid by Seller prior to Closing. In addition, at Closing, Purchaser
shall expressly assume and accept, in writing, Seller’s obligations to pay when
due any New Lease Expenses unpaid as of the Closing. “New Lease Expenses” shall
mean, collectively, any and all commissions and fees or costs and expenses
(including tenant improvement costs) arising out of or in connection with either
or both of (i) any extension, renewal or expansion of any Existing Lease
exercised between the Contract Date and the Closing Date and (ii) any New Lease.
New Lease Expenses shall include, without limitation, (a) brokerage commissions
and fees to effect any such leasing transaction, (b) expenses incurred for
repairs and tenant improvements, and (c) reasonable legal fees for services in
connection with the preparation of documents and other services rendered in
connection with the effectuation of the leasing transaction. Commissions of
leasing and rental agents and tenant improvement allowances for any Existing
Leases relating to the base lease term or any renewal term that is elected or
with respect to which an option is exercised, as the case may be, prior to the
Contract Date shall be paid in full at or prior to Closing by Seller, without
contribution or proration from Purchaser (any such

15 

 

commissions or tenant improvements allowances, “Seller’s Commissions”).
Commissions of leasing and rental agents and tenant improvement allowances for
(x) any renewals (other than renewals elected or with respect to which an option
is exercised prior to the Contract Date) or expansions of any Existing Lease,
and (y) any New Leases shall be the sole responsibility of Purchaser, without
contribution or proration from Seller (any such commissions or tenant
improvements allowances, “Purchaser’s Commissions”). Seller hereby indemnifies,
protects, defends and holds Purchaser, and its successors and assigns (the
“Purchaser’s Indemnified Parties”), harmless from and against any and all Losses
that any or all of Purchaser and any Purchaser’s Indemnified Parties actually
suffer and incur as a result of the failure by Seller to timely pay or discharge
any of the Seller’s Commissions. Purchaser hereby indemnifies, protects, defends
and holds Seller and the Seller Indemnified Parties harmless from and against
all Losses that any or all of Seller and the Seller Indemnified Parties actually
suffer or incur as a result of the failure by Purchaser to timely pay or
discharge any of the Purchaser’s Commissions or any New Lease Expenses. The
terms of this Section 10.4 shall survive the Closing and the delivery of any
conveyance documentation.

 

10.5.   Lease Enforcement. Prior to the Closing Date, Seller shall have the
right, but not the obligation, to reasonably enforce the rights and remedies of
the landlord under any Existing Lease or New Lease, by summary proceedings or
otherwise, and to apply all or any portion of any security deposit then held by
Seller toward any loss or damage incurred by Seller by reason of any defaults by
tenants, and the exercise of any such rights or remedies shall not affect the
obligations of Purchaser under this Agreement in any manner. Seller agrees to
provide reasonable and timely prior written notice of any lease enforcement
action which Seller takes prior to Closing in connection with the Existing Lease
or a New Lease.

 

10.6.   Estoppel Certificates. Seller shall use commercially reasonable efforts
to obtain and deliver to Purchaser estoppel certificates from all tenants or
occupants of the Land and the Improvements, which estoppel certificates shall be
without material and adverse modification to the form of estoppel certificate
attached as Exhibit E hereto or such form as is required by the applicable
tenant’s lease (each estoppel certificate satisfying such criteria, a
“Conforming Estoppel”). If Seller fails to obtain a Conforming Estoppel from a
sufficient number of tenants to satisfy the Required Estoppel Amount (as
hereinafter defined), Seller may (but shall not be obligated to) provide and
deliver an estoppel from Seller for one or more tenants in order to satisfy the
Required Estoppel Amount (in form and substance reasonably comparable to Exhibit
E, but tailored to take into account that it is being issued by the landlord,
rather than the tenant) pertaining to such tenant’s Lease (a “Seller Estoppel”),
provided, however, that Seller shall not be permitted to provide a Seller
Estoppel for any Major Tenants. “Major Tenants” shall hereinafter be defined as
Mastin & Cain Properties, LLC, Aarow Container, Goodwill and Green Wave Computer
Recycling, Loomis Armored US, LLC and Ohana United. It shall be a condition
precedent to Purchaser’s obligation to proceed to close hereunder that, at least
three (3) business days prior to the Closing, Seller delivers to Purchaser a
Conforming Estoppel from tenants that account for at least eighty percent (80%)
of the leased square footage at the Property, including a Conforming Estoppel
from all Major Tenants (collectively, the “Required Estoppel Amount”). If Seller
fails to timely deliver to Purchaser Conforming Estoppel from a sufficient
number of Conforming Estoppels (including Seller Estoppels), in the number
needed to satisfy the Required Estoppel Amount, Purchaser may either (i) proceed
to Closing and waive the condition precedent related to the delivery of a
sufficient number of Conforming Estoppels, or (ii) terminate this Agreement by
delivery of written notice to

16 

 

Seller on or before the Closing, in which event the Deposit shall immediately be
returned to Purchaser, and neither party shall have any further liabilities or
obligations hereunder except those liabilities and obligations that expressly
survive a termination of this Agreement. If Seller delivers to Purchaser, or
Purchaser otherwise receives, an estoppel certificate from a tenant under a
Lease more than three (3) business days prior to Approval Date, but Purchaser
fails to notify Seller, in writing and on or before the Approval Date, that such
estoppel certificate does not constitute a Conforming Estoppel, Purchaser shall
be deemed to have accepted such estoppel certificate as a Conforming Estoppel
for all relevant purposes under this Agreement. Any Seller Estoppel provided by
Seller in lieu of a Conforming Estoppel shall (i) be null and void should Seller
subsequently obtain a Conforming Estoppel from the applicable tenant; and (ii)
be subject to the limitations on Seller’s aggregate liability contained in
Section 8.3.

 

10.7.   SNDA. After the Approval Date, unless Purchaser terminates this
Agreement pursuant to Section 6.1, Seller shall deliver to each tenant under the
Leases an SNDA in the form requested by Purchaser's lender with a request that
such tenant execute and deliver the SNDA to Purchaser at or prior to the Closing
Date, and Seller shall use good faith efforts (without obligation either to
obtain or negotiate the SNDAs) to obtain the original SNDAs from the tenants and
deliver them to Purchaser at Closing. Receipt of an SNDA from some or all of the
tenants is not a Condition Precedent to Closing and the failure by Seller to
obtain and SNDA for some or all of the tenants does not entitle Purchaser to
terminate this Agreement or constitute a default by Seller or the failure of a
Condition Precedent. Seller is merely requesting the SNDAs from the tenants as
an accommodation to Purchaser without obligation to obtain the same.

 

11.PROPERTY SOLD “AS IS”.

 

11.1.   Except as is otherwise expressly provided in this Agreement, Seller
hereby specifically disclaims any warranty (oral or written) concerning: (i) the
nature and condition of the Property and the suitability thereof for any and all
activities and uses that Purchaser elects to conduct thereon; (ii) the manner,
construction, condition and state of repair or lack of repair of the
Improvements; (iii) the compliance of the Land and the Improvements or their
operation with any laws, rules, ordinances or regulations of any government or
other body; and (iv) any other matter whatsoever except as expressly set forth
in this Agreement. EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON A STRICTLY “AS IS”
“WHERE IS” BASIS AS OF THE CLOSING DATE, AND SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT IN NO WAY LIMITED TO, ANY WARRANTY OF QUANTITY, QUALITY, CONDITION,
HABITABILITY, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE PROPERTY, ANY IMPROVEMENTS LOCATED THEREON OR ANY SOIL CONDITIONS RELATED
THERETO.

 

11.2.   PURCHASER SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT RELYING ON
(AND SELLER HEREBY DISCLAIMS AND RENOUNCES) ANY REPRESENTATIONS OR WARRANTIES
MADE BY OR ON BEHALF OF SELLER OF ANY KIND OR NATURE WHATSOEVER, EXCEPT FOR
THOSE PARTICULAR REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED IN THIS
AGREEMENT. FURTHER, PURCHASER, FOR PURCHASER AND PURCHASER’S

17 

 

SUCCESSORS AND ASSIGNS, HEREBY RELEASES SELLER FROM, AND WAIVES, ANY AND ALL
CLAIMS AND LIABILITIES AGAINST SELLER FOR, RELATED TO, OR IN CONNECTION WITH,
ANY ENVIRONMENTAL OR PHYSICAL CONDITION AT THE PROPERTY (OR THE PRESENCE OF ANY
MATTER OR SUBSTANCE RELATING TO THE ENVIRONMENTAL CONDITION OF THE PROPERTY),
INCLUDING, BUT NOT LIMITED TO, CLAIMS AND/OR LIABILITIES RELATING TO (IN ANY
MANNER WHATSOEVER) ANY HAZARDOUS, TOXIC OR DANGEROUS MATERIALS OR SUBSTANCES
LOCATED IN, AT, ABOUT OR UNDER THE PROPERTY, OR FOR ANY AND ALL CLAIMS OR CAUSES
OF ACTION (ACTUAL OR THREATENED) BASED UPON, IN CONNECTION WITH, OR ARISING OUT
OF, CERCLA, AS AMENDED BY SARA, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME,
RCRA, OR ANY OTHER CLAIM OR CAUSE OF ACTION (INCLUDING ANY FEDERAL OR STATE
BASED STATUTORY, REGULATORY OR COMMON LAW CAUSE OF ACTION) RELATED TO
ENVIRONMENTAL MATTERS OR LIABILITY WITH RESPECT TO, OR AFFECTING, THE PROPERTY.
PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OF, OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO,
ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE LAND OR THE
IMPROVEMENTS, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY, OR ON BEHALF OF, SELLER, ITS AGENTS AND EMPLOYEES WITH RESPECT
THERETO, OTHER THAN SUCH REPRESENTATIONS AND WARRANTIES OF SELLER AS ARE
EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME THE
RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS
AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE
WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER, AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND
ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING
THE PROPERTY. PURCHASER AGREES THAT, SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL
OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE
REQUIRED AFTER THE DATE OF CLOSING, SUCH CLEANUP, REMOVAL OR REMEDIATION SHALL
BE THE RESPONSIBILITY OF, AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE
OF, PURCHASER.

 

11.3.   PURCHASER ACKNOWLEDGES AND AGREES THAT THE WAIVERS, RELEASES AND OTHER
PROVISIONS CONTAINED IN THIS SECTION 11

18 

 

WERE A MATERIAL FACTOR IN SELLER’S ACCEPTANCE OF THE PURCHASE PRICE AND THAT
SELLER IS UNWILLING TO SELL THE PROPERTY TO PURCHASER UNLESS SELLER IS RELEASED
AS EXPRESSLY SET FORTH ABOVE. PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND
UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. THE TERMS AND CONDITIONS OF
THIS SECTION 11 WILL EXPRESSLY SURVIVE THE CLOSING, WILL NOT MERGE WITH THE
PROVISIONS OF ANY CLOSING DOCUMENTS, AND WILL BE INCORPORATED INTO THE DEED.

 

12.CONDITIONS PRECEDENT TO CLOSING.

 

12.1.                        Purchaser Conditions Precedent. The obligations of
Purchaser to pay the Purchase Price and close the transaction contemplated
herein are subject to the following conditions precedent (the “Purchaser
Conditions Precedent”):

 

12.1.1.   Representations and Warranties. Subject to the terms of Section 8.4,
as of the Closing Date, the representations and warranties made by Seller to
Purchaser as of the Contract Date and the Approval Date, shall be materially
true, accurate and correct in all material respects, as if specifically remade
at that time.

 

12.1.2.   Physical Condition. The physical condition of the Land and
Improvements shall be substantially the same on the Closing Date as on the
Approval Date, reasonable wear and tear excepted.

 

12.1.3.   Title. At Closing, the Title Company shall issue the Title Policy to
Purchaser insuring Purchaser as the fee simple owner of the Land and the
Improvements for the full amount of the Purchase Price.

 

12.1.4.   Delivery of Closing Documents. Seller shall have delivered each of the
documents required to be delivered under Section 13 of this Agreement.

 

12.1.5.   Tenant Estoppel. Purchaser shall have received the Conforming
Estoppels (including Seller Estoppels) from a sufficient number of tenants to
satisfy the Required Estoppel Amount.

 

12.1.6.   Financial Statements; Seller shall have complied with the provisions
of Section 6.6, and Seller shall be prepared to deliver an Audit Letter in the
form of Exhibit I attached hereto, for use in connection with Purchaser’s public
filings.

 

13.SELLER’S CLOSING DELIVERIES.

 

At Closing (or such other times as may be specified below), Seller shall deliver
or cause to be delivered to Purchaser the following:

 

13.1.                        Deed. A Deed, executed by Seller, and in recordable
form, conveying the Land and Improvements to Purchaser, subject to the Permitted
Exceptions.

19 

 

13.2.                        Assignment of Leases. Two (2) duly executed
counterparts of an Assignment and Assumption of Leases (the “Assignment of
Leases”) in the form attached hereto as Exhibit F.

 

13.3.                        Assignment of Contracts. Two (2) duly executed
counterparts of an Assignment and Assumption of Contracts and Intangibles (an
“Assignment of Contracts”) in the form attached hereto as Exhibit G.

 

13.4.                        Bill of Sale. Two (2) duly executed originals of a
Bill of Sale (the “Bill of Sale”) in the form attached hereto as Exhibit H.

 

13.5.Keys. Keys to all locks located in the Improvements.

 

13.6.                        Affidavit of Title. An affidavit of title (or
comparable “no lien” statement), in form and substance reasonably acceptable to
the Title Company.

 

13.7.                        Closing Statement. Two (2) duly executed
counterparts of a closing statement (the “Closing Statement”) conforming to the
proration and other relevant provisions of this Agreement, which Closing
Statement shall be in a form mutually and reasonably agreed upon by Seller and
Purchaser.

 

13.8.                        Entity Transfer Certificate. Entity Transfer
Certification confirming that Seller is a “United States Person” within the
meaning of Section 1445 of the Internal Revenue Code of 1986, as amended.

 

13.9.                        Letter of Credit. If applicable, with respect to
any security deposits that are letters of credit, Seller shall, if the same are
held by Seller, (a) deliver to Purchaser at the Closing such letters of credit,
(b) execute and deliver such other instruments as the issuers of such letters of
credit shall reasonably require, and (c) cooperate with Purchaser to change the
named beneficiary under such letters of credit to Purchaser, so long as Seller
does not incur any additional liability or expense in connection therewith.

 

13.10.                  Notices to Tenants. Notices to each of the tenants under
the Leases, notifying them of the sale of the Land and Improvements and
directing them to pay all future rent as Purchaser may direct.

 

13.11.                  Estoppel Certificates. The Conforming Estoppels
(including Seller Estoppels) received by Seller pursuant to Section 10.6 above.

 

13.12.                  Leases. Originals or certified copies of the Leases,
which certification shall be made, to Seller’s knowledge, subject to all of the
terms, conditions and limitations of Sections 8.2  and 8.3 and an updated rent
roll for all Leases prepared in the ordinary course of business and without
certification dated within five (5) days of the date of Closing.

 

13.13.                  Closing Date Certificate. For purposes of determining
whether the Representation Condition has been satisfied, Seller shall deliver to
Purchaser at Closing a certificate (the “Closing Date Certificate”) certifying
that all of the Seller Representations that were true and correct, in all
material respects, as of the Contract Date and Approval Date (as reflected in
the

20 

 

Approval Date Certificate) remain true and correct, as of the Closing Date and
in all material respects, except for changes and qualifications specified in
such Closing Date Certificate, such that the Closing Date Certificate is true
and accurate in all material respects. The representations, warranties and
certifications contained in the Closing Date Certificate shall be made by Seller
to the same standard of knowledge, contained herein for the applicable
representations, warranties or certifications and subject to all of the terms,
conditions and limitations contained in Sections 8.2 and 8.3  of this Agreement.
Subject to and in accordance with the provisions of Section 8.4, if, as of the
Closing, the Representation Condition is not fulfilled for any reason or any
Seller Representations are not true and correct, in any material respect,
Purchaser may, in its sole discretion and as its sole remedy, hereunder, at law
or in equity, elect either to (a) terminate this Agreement by delivery of
written notice to Seller not later than the Closing Date, whereupon the Deposit
shall be returned to Purchaser and neither party shall have any further
liability hereunder except for those liabilities that expressly survive a
termination of this Agreement; or (b) proceed to Closing and waive the failure
of the Representation Condition.

 

13.14.                  Other Documents. Any other documents reasonably required
by the Title Company or Purchaser's lender to effectuate the transaction
contemplated hereunder.

 

14.PURCHASER’S CLOSING DELIVERIES.

 

At Closing (or at such other times as may be specified below), Purchaser shall
deliver or cause to be delivered to Seller the following:

 

14.1.Closing Statement. Two (2) Closing Statements executed in counterpart by
Purchaser.



 

14.2.Assignment of Leases. Two (2) Assignment of Leases executed in counterpart
by Purchaser.



 

14.3.          Assignment of Contracts. Two (2) Assignment of Contracts executed
in counterpart by Purchaser.

 

15.PRORATIONS AND ADJUSTMENTS.

 

Prorations shall be made as of the Closing Date as if Purchaser were in title
for the entire Closing Date provided that no later than 2:00 p.m. Chicago time
on the Closing Date, the Purchase Price, plus or minus the prorations and other
adjustments hereunder, shall be received by the Title Company from Purchaser for
disbursement to Seller by Federal Reserve wire transfer of immediately available
funds to an account designated by Seller. If the net proceeds of the Purchase
Price payable to Seller (after adjustments and prorations) are not sent by
Federal Reserve wire transfer in immediately available funds and received by the
Title Company from Purchaser for disbursement to Seller on or prior to 2:00 p.m.
Chicago time on the Closing Date, prorations shall be made as of the Closing
Date as if Seller remained in title as of the entire Closing Date, except that,
to the extent such delay results from Seller’s failure to provide deliveries or
default, prorations shall be made pursuant to the preceding sentence. The
following shall be prorated and adjusted between Seller and Purchaser:

21 

 

15.1.                        Security Deposits. The amount of all security and
any other tenant deposits in cash, in kind, or otherwise held by Seller, and
interest due thereon, if any, shall be credited to Purchaser.

 

15.2.                        Utilities and Operating Expenses. To the extent not
billed directly to tenants or paid as part of Additional Rent (as hereinafter
defined) or otherwise by tenants, water, electricity, sewer, gas, telephone and
other utility charges based, to the extent practicable, on final meter readings
and final invoices. Any operating expenses that are not paid by the tenants as
Additional Rent or otherwise shall be prorated between Purchaser and Seller,
with Seller receiving a credit for any operating expenses paid by Seller and
related to the period from and after Closing.

 

15.3.                        Contracts. Amounts paid or payable under the
Contracts other than any Rejected Contracts shall be prorated.

 

15.4.                        Assessments. To the extent not paid by tenants as a
component of Additional Rent or otherwise, all assessments, general or special,
shall be prorated as of the Closing Date, with Seller being responsible for any
installments of assessments that are due and payable prior to the Closing Date
and Purchaser being responsible for any installments of assessments that are due
and payable on or after the Closing Date.

 

15.5.                        Base Rent. Purchaser will receive a credit at
Closing for the prorated amount of all base or fixed rent payable pursuant to
the Leases and all Additional Rents (collectively, “Rent”) previously paid to,
or collected by, Seller and attributable to any period following the Closing
Date. Rents are “Delinquent” when they were due prior to the Closing Date, and
payment thereof has not been made on or before the Closing Date. Delinquent Rent
shall not be prorated at Closing. All Rent collected by Purchaser or Seller from
each tenant from and after Closing will be applied as follows: (i) first, to any
accrued Rents owing to Purchaser, (ii) second, to Delinquent Rent owed for the
month in which the Closing Date occurs (the “Closing Month”), and (iii) third,
to Delinquent Rents owing to Seller for the period prior to Closing. Any Rent
collected by Seller and due Purchaser shall be promptly remitted to Purchaser.
Purchaser shall use reasonable efforts to collect Delinquent Rents owed to
Seller in the ordinary course of its business; provided, however, that Seller
hereby retains the right to pursue any tenant under the Leases for any Rent and
other sums due Seller for period attributable to Seller’s ownership of the
Property; and provided further, however, Seller (i) shall be required to notify
Purchaser in writing of Seller’s intention to commence or pursue any legal
proceedings; and (ii) shall not be permitted to commence or pursue any legal
proceedings against any tenant seeking eviction of such tenant or the
termination of the underlying Lease. “Additional Rents” shall mean any and all
amounts due from or paid by tenants including, without limitation, operating
expenses, common area maintenance charges, taxes, shared utility charges,
management fees, insurance costs, other comparable expenses and pass-through
charges and any other tenant charges that are paid by the tenant(s) to Seller,
as landlord, as opposed to charges (e.g. utility) that the tenant(s) pays
directly to third parties. The provisions of this Section 15.5 shall survive the
Closing and the delivery of any conveyance documentation.

 

15.6.                        Taxes. To the extent not paid by the tenants
directly or payable by tenants as Additional Rent or otherwise, all ad valorem
real estate and personal property taxes with respect to the Land and the
Improvements (“Taxes”) shall be prorated as of the Closing Date, based on the
most currently available final tax bill and on an accrual basis for the calendar
year in which the

22 

 

Closing occurs. As a result, Seller shall be responsible for all Taxes that
accrue prior to the Closing Date and at Closing, Seller shall provide Purchaser
with a credit for any accrued, but unpaid Taxes for which Seller is responsible.

 

15.7.                        Other. Such other items as are customarily prorated
in transactions of this nature shall be ratably prorated.

 

15.8.                        Adjustments. In the event any prorations made
pursuant hereto shall prove incorrect for any reason whatsoever, or in the event
the prorations set forth above are estimated on the most currently available
(rather than based on the actual final) bills, either party shall be entitled to
an adjustment to correct the same provided that it makes written demand on the
other within twelve (12) months after the Closing Date. The provisions of this
Section 15.8 shall survive Closing.

 

15.9.                        Real Estate Tax Protests. All real estate
assessment protests and proceedings that are filed (or otherwise initiated) by
Seller prior to the Closing Date and that affect the Property (collectively or
individually, a “Protest”), if any, will be prosecuted under Seller’s direction
and control, although, as provided below, Purchaser may have an obligation to
bear a portion of the costs and expenses that Seller incurs to so prosecute a
Protest. In the event of any reduction in the assessed valuation of the Property
for the fiscal year in which the Closing occurs (and, if applicable, any future
fiscal years elapsing after the Closing Date or fiscal years prior to that in
which the Closing occurs), the net amount of any tax savings shall: (a) with
respect to fiscal years ending prior to the Closing, be payable to Seller, in
their entirety; (b) if the Protest in question results in a tax savings only
with respect to the fiscal year in which the Closing shall occur, then after
deduction of actual, documented expenses and attorneys’ fees incurred by Seller
with respect to that particular Protest, such tax savings shall be adjusted
between Seller and Purchaser as of the day before the Closing Date; and (c) if
the Protest in question results in tax savings applicable to the fiscal year in
which Closing occurs, as well as to future fiscal years, then (i) Seller and
Purchaser each be responsible for their respective pro rata shares of all
expenses and attorneys’ fees incurred by Seller to prosecute that particular
Protest, which pro rata shares shall be based upon the periods of time that each
of Seller and Purchaser own the Property during the period of time to which the
reduction in assessed valuation applies; and (ii) the tax savings occurring as a
result of that Protest and its related reduction in assessed valuation shall be
adjusted between Seller and Purchaser so as to provide Seller with the benefit
of the reduction for the period of time immediately preceding the Closing Date
and to provide Purchaser with the benefit of the reduction for the period of
time from and after the Closing Date. If any reduction in assessment shall be
granted for a period that is prior to the Closing occurs and such reduction in
assessment takes the form of a credit for taxes payable at or after Closing,
Seller shall be entitled to receive a sum equal to such credit when granted.
This Section 15.9 shall survive Closing.

 

16.CLOSING EXPENSES.

 

Seller shall only pay for: the basic premium for the Title Policy, any transfer
taxes, one- half of the cost of escrow costs hereunder and the cost of recording
the deed. Purchaser shall pay for one-half of escrow costs hereunder, the cost
of “extended form coverage” and any endorsements to the Title Policy, the cost
of any Updated Survey, and any mortgage or recording taxes.

23 

 

17.DESTRUCTION, LOSS OR DIMINUTION OF PROPERTY.

 

If, prior to Closing, all or any portion of any or all of the Land and the
Improvements is damaged by fire or other natural casualty (collectively
“Damage”), or is taken or made subject to condemnation, eminent domain or other
governmental acquisition proceedings (collectively “Eminent Domain”), then:

 

17.1.   If the aggregate cost of repair or replacement or the value of the
Eminent Domain (collectively, “repair and/or replacement”) is $1,000,000.00 or
less, in the opinion of Purchaser’s and Seller’s respective engineering
consultants, Purchaser shall close and take the Property as diminished by such
events, with an assignment by Seller of (a) any casualty insurance proceeds
(together with a credit from Seller to Purchaser of the full amount of any
deductible not paid directly by Seller) or (b) condemnation proceeds, and in the
case of either (a) or (b), less any amounts reasonably incurred by Seller to
repair the Property and collect the insurance proceeds or condemnation award.

 

17.2. If the aggregate cost of repair and/or replacement is greater than
$1,000,000.00, in the opinion of Purchaser’s and Seller’s respective engineering
consultants, then Purchaser, at its sole option, may elect either to (i)
terminate this Agreement by written notice to Seller delivered within ten (10)
days after Purchaser is notified of such Damage or Eminent Domain, in which
event the Deposit shall be returned to Purchaser and neither party shall have
any further liability to the other hereunder, except for those liabilities that
expressly survive a termination of this Agreement; or (ii) proceed to close and
take the Property as diminished by such events, together with an assignment of
the proceeds of Seller’s casualty insurance (together with a credit from Seller
to Purchaser of the full amount of any deductible not paid directly by Seller)
for all Damage (or condemnation awards for any Eminent Domain), less any amounts
reasonably incurred by Seller to repair the Property and collect the insurance
proceeds or condemnation award.

 

17.3.   In the event of a dispute between Seller and Purchaser with respect to
the cost of repair and/or replacement with respect to the matters set forth in
this Section 17, an engineer designated by Seller and an engineer designated by
Purchaser shall select an independent engineer licensed to practice in the
jurisdiction where the Property is located who shall resolve such dispute. All
fees, costs and expenses of such third engineer so selected shall be shared
equally by Purchaser and Seller.

 

18.DEFAULT.

 

18.1.   Default by Seller. If Seller is in material default under any of the
covenants and agreements of Seller hereunder, Purchaser may either (i) terminate
Purchaser’s obligations under this Agreement by written notice to Seller, in
which event (a) the Deposit shall be returned to Purchaser and (b) upon
Purchaser’s receipt of the Deposit, this Agreement shall terminate and neither
party shall have any further liability hereunder except for those liabilities
that expressly survive a termination of this Agreement; or (ii) Purchaser may
file an action for specific performance. Except as otherwise specified herein,
Purchaser shall have no other remedy for any default by Seller. In the event of
the failure of any condition precedent to Purchaser’s obligation to close
expressly herein set forth, or in the event of the untruth or inaccuracy, in any
material respect, of any Seller Representation as of the Contract Date (except
as set forth in Sections 8.3, 8.4, and

24 

 

13.13), Purchaser’s sole remedy hereunder, at law or in equity, shall be to
terminate this Agreement by delivery of written notice to Seller on or prior to
Closing (or such sooner date as may be herein specified), in which event the
Deposit shall be immediately returned to Purchaser, and neither party shall have
any further liability hereunder except for those liabilities that expressly
survive a termination of this Agreement.

 

18.2.   Default by Purchaser. In the event Purchaser defaults in its obligations
to close the purchase of the Property, or in the event Purchaser otherwise
defaults hereunder, then (i) Seller shall be entitled to (and shall) receive the
Deposit as fixed and liquidated damages, this Agreement shall terminate and
neither party shall have any further liability hereunder, except for those
liabilities which expressly survive the termination of this Agreement and (ii)
Purchaser shall immediately direct the Title Company, in writing, to pay the
Deposit to Seller. Except as is otherwise provided in the final sentence of this
Section 18.2, with respect to Sections 6.1, 6.2, 6.3, 20 and 23 of this
Agreement: Seller shall have no other remedy for any default by Purchaser,
including any right to damages. PURCHASER AND SELLER ACKNOWLEDGE AND AGREE THAT:
(1) THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF AND BEARS A REASONABLE
RELATIONSHIP TO THE DAMAGES THAT WOULD BE SUFFERED AND COSTS INCURRED BY SELLER
AS A RESULT OF HAVING WITHDRAWN THE PROPERTY FROM SALE AND THE FAILURE OF
CLOSING TO HAVE OCCURRED DUE TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT; (2)
THE ACTUAL DAMAGES SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF SUCH
WITHDRAWAL AND FAILURE TO CLOSE DUE TO A DEFAULT OF PURCHASER UNDER THIS
AGREEMENT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE; (3)
PURCHASER SEEKS TO LIMIT ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF THE
DEPOSIT IN THE EVENT THIS AGREEMENT IS TERMINATED AND THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A DEFAULT OF PURCHASER
UNDER THIS AGREEMENT; AND (4) THE AMOUNT OF THE DEPOSIT SHALL BE AND CONSTITUTE
VALID LIQUIDATED DAMAGES. If after the Approval Date, Purchaser provides
explicit written notice to Seller that Purchaser is unable or unwilling to
proceed to Closing,, and such Seller shall be entitled to immediately collect
the Deposit and shall not be obligated to proceed to Closing and present the
Deed and the other conveyance documents as a condition to collecting the
Deposit. All of the foregoing shall be without limitation upon the rights and
remedies of Seller hereunder, at law or in equity, in the event of a default by
Purchaser pursuant to Sections 6.1, 6.2, 6.3, 20 or 23 or any covenant,
agreement, indemnity, representation or warranty of Purchaser that survives the
Closing or the termination of this Agreement.

 

18.3.   DATA INCIDENT. If either party shall be unable to perform, shall fail to
perform, or shall breach the obligations set-forth in this Agreement due to a
Data Incident, such party shall not be in default of this Agreement and the
parties shall to work together in good faith to proceed to Closing as soon as
reasonably possible. For the purposes hereof “Data Incident” shall mean the
material interruption of a party’s business operations which results from any
unauthorized activity taken with respect to a party’s information, data,
systems, or operations, by electronic, physical, or other means.

 

19.SUCCESSORS AND ASSIGNS.

25 

 

Neither party shall assign this Agreement without the prior written consent of
the other, except that Seller may assign its interest in and obligations under
this Agreement to a so-called “Qualified Intermediary” in order to accomplish
the Exchange. Notwithstanding the foregoing, Purchaser may assign all of its
rights, title, liability, interest and obligation pursuant to this Agreement to
one or more entities affiliated with Purchaser (i.e. controlling, controlled by,
or under common control with, Purchaser) provided that (i) no such assignment
shall act to release Purchaser hereunder and (ii) Purchaser provides Seller with
a copy of a written assignment agreement between Purchaser and its affiliate,
which instrument shall be in form reasonably acceptable to Seller.

 

20.LITIGATION.

 

In the event of litigation between the parties with respect to the Property,
this Agreement, the performance of their respective obligations hereunder or the
effect of a termination under this Agreement, the losing party shall pay all
costs and expenses incurred by the prevailing party in connection with such
litigation, including, but not limited to, reasonable attorneys’ fees of counsel
selected by the prevailing party. Notwithstanding any provision of this
Agreement to the contrary, the obligations of the parties under this Section 20
shall survive termination of this Agreement or the Closing and the delivery of
any conveyance documentation.

 

21.NOTICES.

 

Any notice, demand or request which may be permitted, required or desired to be
given in connection therewith shall be given in writing and directed to Seller
and Purchaser as follows:

 

Seller:c/o First Industrial Realty Trust, Inc.
One North Wacker Drive, Suite 4200
Chicago, Illinois 60606
Attn: Scott McGregor
Facsimile: 312-895-9324
E-mail: smcgregor@firstindustrial.com

 

With a copy to
its attorneys:Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison, Suite 3900
Chicago, IL 60606
Attn: Mark J. Beaubien
Facsimile: 312-984-3150
E-mail: mark.beaubien@bfkn.com

 

Purchaser:Plymouth Industrial REIT, Inc.
260 Franklin Street 7th Floor
Boston, MA 02110
Attn: Pendleton P. White, Jr.
Facsimile: 617-936-4142
Email: pen.white@plymouthrei.com



26 

 

 



With a copy to:Plymouth Industrial REIT, Inc.
260 Franklin Street 7th Floor
Boston, MA 02110
Attn: Anne Hayward
Facsimile: 617-936-4142
Email: anne.hayward@plymouthrei.com

 

With a copy to
its attorneys:Brown Rudnick LLP
One Financial Center
Boston, MA 02111
Attn: Kevin P. Joyce, Esq.
Facsimile: 617-289-0551
Email: kjoyce@brownrudnick.com

 

Notices shall be deemed properly delivered and received: (i) when and if
personally delivered; or (ii) one (1) business day after deposit with Federal
Express or other comparable commercial overnight courier; or (iii) the same day
when sent by confirmed electronic mail before 5:00 p.m. (Chicago time). Notices
may be delivered on behalf of the parties by their respective attorneys.

 

22.BENEFIT.

 

This Agreement is for the benefit only of the parties hereto and no other person
or entity shall be entitled to rely hereon, receive any benefit herefrom or
enforce against any party hereto any provision hereof.

 

23.BROKERAGE.

 

Each party hereto represents and warrants to the other that it has dealt with no
brokers or finders in connection with this transaction, except for JLL
(“Broker”). Seller shall pay any brokers’ commission due to Broker pursuant to
the terms of a separate agreement between Seller and Broker. Seller hereby
indemnifies, protects, defends and holds Purchaser and the Purchaser’s
Indemnified Parties harmless from and against all Losses suffered or incurred by
any or all of Purchaser and the Purchaser’s Indemnified Parties resulting from
the claims of any broker, finder or other such party (including Broker) in
connection with the transactions contemplated by this Agreement claiming by,
through or under the acts or agreements of Seller. Purchaser hereby indemnifies,
protects, defends and holds Seller and the Seller Indemnified Parties harmless
from and against all Losses suffered or incurred by any or all of Seller and the
Seller Indemnified Parties resulting from the claims of any broker, finder or
other such party (excluding Broker) in connection with the transactions
contemplated by this Agreement claiming by, through or under the acts or
agreements of Purchaser. The obligations of the parties pursuant to this Section
23 shall survive any termination of this Agreement.

27 

 

24.MISCELLANEOUS.

 

24.1.   Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

 

24.2.   Time of the Essence. Time is of the essence of this Agreement. If any
date herein set forth for the performance of any obligations by Seller or
Purchaser or for the delivery of any instrument or notice as herein provided
should be on a Saturday, Sunday or legal holiday, the compliance with such
obligations or delivery shall be deemed acceptable on the next business day
following such Saturday, Sunday or legal holiday. As used herein, the term
“legal holiday” means any state or federal holiday for which financial
institutions or post offices are generally closed in the State of Indiana for
observance thereof.

 

24.3.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.

 

24.4.   Partial Invalidity. The provisions hereof shall be deemed independent
and severable, and the invalidity or partial invalidity or enforceability of any
one provision shall not affect the validity of enforceability of any other
provision hereof.

 

24.5.   No Recording. Neither this Agreement nor any memorandum thereof shall be
recorded and the act of recording by Purchaser shall be deemed a default by
Purchaser hereunder.

 

24.6.   Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts and shall be valid and binding with the same force and effect as if
all parties had executed the same Agreement. A fully executed facsimile or PDF
copy of this Agreement shall be effective as an original.

 

24.7.   Construction of Agreement. In construing this Agreement, all headings
and titles are for the convenience of the parties only and shall not be
considered a part of this Agreement. Whenever required by the context, the
singular shall include the plural and the masculine shall include the feminine
and vice versa. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it. All Exhibits attached hereto are incorporated in this
Agreement by reference thereto.

 

24.8.   No Oral Modification or Waiver. This Agreement may not be changed or
amended orally, but only by an agreement in writing. No waiver shall be
effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.

 

24.9.   Survival. Only those covenants, agreements, indemnities, undertakings
and representations and warranties of Seller that expressly survive Closing
pursuant to the terms of the

28 

 

Agreement shall survive Closing and the delivery of any conveyance documentation
for the period herein set forth (and if no specific survival period is specified
herein, such covenants, agreements, indemnities, undertakings, representations
and warranties of Seller shall only survive Closing for the period in which the
Seller Representations survive Closing in accordance with Section 8.2) and all
of the other covenants, agreements, indemnities, undertakings and
representations and warranties of Seller contained herein shall not survive
Closing and shall merge into the conveyance documentation delivered at Closing.

 

24.10.   No Reliance. This Agreement represents the full and complete agreement
between Seller and Purchaser. Any representations, warranties, promises or
conditions, whether written or oral, not specifically incorporated (by reference
or otherwise) into this Agreement shall not be binding upon either of the
parties hereto, and each of the parties hereto acknowledges that it has not
relied upon, in entering into this Agreement, any representation, warranty,
promise or condition not specifically set forth in this Agreement. All
discussions, negotiations and writings have been and are merged into this
Agreement.

 

24.11.   Publicity. The Parties hereby covenant and agrees that, without the
other party’s prior written consent, no party shall issue, nor consent to the
issuance of, any Release (as hereinafter defined) with respect to any of the
terms of this Agreement and the transaction described herein. As used herein,
the term “Release” shall mean any press release or public statement. Except as
otherwise expressly set-forth herein, no party shall disclose, pursuant to a
Release or otherwise (1) identity of the other party or the identify of any
affiliates as being involved in the transaction described in this Agreement, or
(2) the Purchase Price to any third parties. The terms of this Section 24.11
shall survive the Closing.

 

24.12.   Marketing of Property. Unless and until this Agreement is duly
terminated pursuant to the terms hereof, Seller shall not enter into any binding
agreements with any party other than Purchaser relating to the sale, transfer or
other disposition of the Property or any portion thereof.

 

24.13.   WAIVER OF JURY TRIAL. TO THE EXTENTS PERMITTED BY LAW, SELLER AND
PURCHASER HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIM (I)
ARISING UNDER ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED AT CLOSING, OR
(II) CONNECTED WITH OR RELATED TO THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING. SELLER OR PURCHASER MAY
FILE AN ORIGINAL OR A COPY OF THIS SECTION 24.13 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE FOREGOING WAIVER.

 

24.14.   Non-Waiver. No waiver of any provision of this Agreement shall be
deemed to have been made unless it is expressed in writing and signed by the
party charged with making the waiver. No delay or omission in the exercise of
any right or remedy accruing upon a breach of this Agreement shall impair such
right or remedy or be construed as a waiver of such breach. The waiver of any
breach of this Agreement shall not be deemed to be a waiver of any other breach
hereof.

29 

 

24.15.   Purchaser’s Liability. Upon the Closing, Purchaser shall neither assume
nor undertake to pay, satisfy or discharge any liabilities, obligations or
commitments of Seller other than Permitted Exceptions and those that are
specifically agreed to between the parties and set forth in this Agreement
and/or or in any document to be delivered by Purchaser at Closing.

 

24.16.   Mutual Cooperation; Further Assurances. Seller and Purchaser shall
cooperate with each other as reasonably necessary to effect the provisions of
this Agreement, shall use reasonable and good faith efforts to satisfy
conditions to Closing and, at and after Closing, shall each execute and deliver
such additional instruments or other documents as the other may reasonably
request to accomplish the purposes and intent of this Agreement; provided,
however, that nothing in this Section 24.16 shall be deemed to enlarge the
obligations of the parties hereunder or to require either Seller or Purchaser to
incur any material expense or liability not otherwise required of it hereunder.

 

24.17.   Business Days. If any date specified in this Agreement for the
performance of an obligation, the delivery of an item, the giving of notice or
the expiration of a time period falls on a day that is not a business day, then
this Agreement shall be automatically revised so that the date in question falls
on the next occurring business day. Any reference herein to a “business day”
shall mean any day other than a Saturday, Sunday or day on which the banks in
New York, New York are authorized or obligated by law to be closed.

 

[Signature Page to Follow]

30 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

 



SELLER:

 

FIRST INDUSTRIAL, L.P., a Delaware limited
partnership

 

By: First Industrial Realty Trust, Inc., a
Maryland corporation and its sole general partner

 

By: /s/ Donald R. Stoffle                    

Name: Donald R. Stoffle

Its: Authorized Signatory

 

 

FI INDIANAPOLIS LP, a Delaware limited partnership

 

By: First Industrial Indianapolis Corporation, a
Maryland corporation, its sole general partner

 

By: /s/ Donald R. Stoffle                    

Name: Donald R. Stoffle

Its: Authorized Signatory

 

 

FR 6635 E 30, LLC, a Delaware limited liability company

 

By: First Industrial, L.P., a Delaware limited
partnership, its sole member

 

By: First Industrial, Realty Trust, Inc., a
Maryland corporation, its sole general partner

 

By: /s/ Donald R. Stoffle                    

Name: Donald R. Stoffle

Its: Authorized Signatory





31 

 

 

PURCHASER:

 

PLYMOUTH SHADELAND COMMERCE CENTER LLC,

a Delaware limited liability company

 

By: Plymouth Industrial OP, LP, a Delaware limited partnership, its sole manager

 

By: Plymouth Industrial REIT, Inc., a Maryland corporation, its general partner

 

By: /s/ Pendleton P. White, Jr.
Name: Pendleton P. White, Jr.

Its: President



 

 

 

32 

